Exhibit 10.5
Stock-Settled RSU Agreement– International Employees - 3-year Ratable Vesting




DINE BRANDS GLOBAL, INC.
2019 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (“Agreement”) is entered into as of
___________ by and between DINE BRANDS GLOBAL, INC., a Delaware corporation (the
“Company”), and ___________, an employee of the Company (the “Participant”).
RECITALS:
Pursuant to the Dine Brands Global, Inc. 2019 Stock Incentive Plan (the “Plan”),
the Compensation Committee of the Board of Directors of the Company (the
“Committee”), as the administrator of the Plan, has determined that the
Participant is to be granted a Restricted Stock Unit Award (the “Award”)
pursuant to which the Participant shall receive shares of the Company's common
stock, on the terms and conditions set forth herein.
This Award is subject to all of the terms and conditions set forth herein, the
special provisions for Participant’s country of residence, if any, attached
hereto as Exhibit B and the Plan, all of which are incorporated herein by
reference. Any capitalized terms not defined herein shall have their respective
meanings set forth in the Plan.
AGREEMENT:
In consideration of the foregoing and of the mutual covenants set forth herein
and other good and valuable consideration, the parties hereto agree as follows:
1.GRANT OF RESTRICTED STOCK UNITS. The Company hereby grants to the Participant
an award of restricted stock units (the “Restricted Stock Units”). Each
Restricted Stock Unit represents the right to receive one share of common stock,
$.01 par value, of the Company (the “Common Stock”), subject to the terms and
conditions set forth herein.
2.    VESTING AND SETTLEMENT.
(a)    Service Vesting. Subject to the Participant's continuous employment with
the Company, the Restricted Stock Units shall vest in accordance with the
specific vesting schedule set forth on Exhibit A hereto. Restricted Stock Units
that have vested in accordance with the vesting schedule set forth on Exhibit A
are referred to herein as “Vested Units.” Restricted Stock Units that are not
vested are referred to herein as “Unvested Units.”
(b)    Disability or Death. If the Participant's employment with the Company
terminates due to Disability or death, the Restricted Stock Units shall become
immediately and fully vested and thereafter be considered Vested Units.
(c)    Change in Control. If the Participant's employment with the Company is
terminated within a period of twenty-four (24) months following a Change in
Control (i) by the Company other than for Cause or (ii) by the Participant for
Good Reason (as such terms are defined herein below or in the Plan), the
Restricted Stock Units shall become immediately and fully vested and thereafter
be considered Vested Units.





--------------------------------------------------------------------------------





(d)    Termination of Unvested Units. Except as set forth in Sections 2(b) and
2(c), upon the termination of the Participant's employment, any then Unvested
Units held by the Participant shall be forfeited and canceled as of the date of
such termination. As noted in Section 12(k) below, for the avoidance of doubt
and for purposes of the Restricted Stock Units only, termination shall be deemed
to occur as of the date Participant is no longer actively providing services to
the Company, a Subsidiary, or other affiliated entity and will not be extended
by any notice period or “garden leave” that may be required contractually or
under applicable laws, unless otherwise determined by the Company in its sole
discretion.
(e)    Settlement of Vested Units. The Vested Units shall be settled by the
delivery to the Participant or a designated brokerage firm of one share of
Common Stock per Vested Unit within thirty (30) days after the vesting of such
Restricted Stock Units as set forth on Exhibit A, or upon accelerated vesting as
set forth in this Section 2. No fractional shares will be issued under this
Agreement.
3.    ADJUSTMENT IN COMMON STOCK. In accordance with the terms of the Plan, in
the event of any stock split, stock dividend, recapitalization, reorganization,
merger, consolidation, combination, exchange of shares, liquidation, spin-off or
other similar change in capitalization or event, or any distribution to holders
of Common Stock other than a regular cash dividend, a substitution or adjustment
shall be made to the terms of the Award, including the number and class of
securities subject thereto, as may be determined by the Committee, in its sole
discretion. Subject to the terms of the Plan, such other substitutions or
adjustments shall be made as the Committee in its sole discretion may deem
appropriate.
4.    NON-TRANSFERABILITY OF AWARD. The Award and this Agreement shall not be
transferable other than by will, the laws of descent and distribution, or
pursuant to beneficiary designation procedures approved by the Company.
Notwithstanding the foregoing, the Award and this Agreement may be transferable
to the Participant's family members, to a trust or entity established by the
Participant for estate planning purposes, to a charitable organization
designated by the Participant or pursuant to a qualified domestic relations
order. Except to the extent permitted by this Section 4, the Award may be
exercised or settled during the Participant's lifetime only by the Participant
or the Participant's legal representative or similar person. Except as permitted
by this Section 4, the Award may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Award, the Award and all rights thereunder shall
immediately become null and void.
5.    DISPUTE RESOLUTION. The parties hereto will use their reasonable best
efforts to resolve any dispute hereunder through good faith negotiations. A
party hereto must submit a written notice to any other party to whom such
dispute pertains, and any such dispute that cannot be resolved within thirty
(30) calendar days of receipt of such notice (or such other period to which the
parties may agree) will be submitted to an arbitrator selected by mutual
agreement of the parties. In the event that, within fifty (50) days of the
written notice referred to in the preceding sentence, a single arbitrator has
not been selected by mutual agreement of the parties, a panel of arbitrators
(with each party to the dispute being entitled to select one arbitrator and, if
necessary to prevent the possibility of deadlock, one additional arbitrator
being selected by such arbitrators selected by the parties to the dispute) shall
be selected by the parties. Except as otherwise provided herein or as the
parties to the dispute may otherwise agree, such arbitration will be conducted
in accordance with the then existing rules of the American Arbitration
Association. The decision of the arbitrator or arbitrators, or of a majority
thereof, as the case may be, made in writing will be final and binding upon the
parties hereto as to the questions submitted, and the parties will abide by and
comply with such decision; provided, however, the arbitrator or arbitrators, as
the case may be, shall not be empowered to award punitive damages. Unless the
decision of the arbitrator or arbitrators, as the case may be, provides for a
different


2

--------------------------------------------------------------------------------





allocation of costs and expenses determined by the arbitrators to be equitable
under the circumstances, the prevailing party or parties in any arbitration will
be entitled to recover all reasonable fees (including but not limited to
attorneys' fees) and expenses incurred by it or them in connection with such
arbitration from the non-prevailing party or parties.
6.    NOTICES. Any notice required or permitted under this Agreement shall be
deemed given when delivered either personally, by overnight courier, or when
deposited in a United States Post Office, postage prepaid, addressed as
appropriate, to the Participant either at his/her address set forth below or
such other address as he or she may designate in writing to the Company, or to
the Company: Attention: Vice President - Legal (or said designee), at the
Company's address or such other address as the Company may designate in writing
to the Participant.
7.    RIGHTS AS A STOCKHOLDER. Prior to any issuance of shares of Common Stock
in settlement of the Award, no Common Stock will be reserved or earmarked for
the Participant or the Participant's account. Except as set forth in this
Section 7, the Participant will not be entitled to any privileges of ownership
of the shares of Common Stock subject to the Award (including, without
limitation, any voting rights) underlying Vested Units and/or Unvested Units
unless and until such shares of Common Stock are actually delivered to the
Participant hereunder. From and after the date hereof and unless and until the
Award is forfeited or otherwise transferred back to the Company, the Participant
will be credited with additional Restricted Stock Units having a value equal to
dividends declared by the Company (other than stock dividends), if any, with
record dates that occur prior to the settlement of the Award as if the shares of
Common Stock underlying the Award (whether payable in shares of Common Stock or
in cash) had been issued and outstanding, based on the fair market value of a
share of Common Stock on the applicable dividend payment date. Any such
additional Restricted Stock Units shall be considered part of the Award and
shall also be credited with additional Restricted Stock Units as dividends
(other than stock dividends), if any, are declared, and shall be subject to the
same terms and conditions as the Restricted Stock Units subject to the Award
with respect to which they were credited (including, but not limited to, the
forfeiture provisions set forth in Section 2 of this Agreement). Notwithstanding
the foregoing, no such additional Restricted Stock Units will be credited with
respect to any dividend declared by the Company in connection with which the
Award is adjusted pursuant to Section 3.
8.    FAILURE TO ENFORCE NOT A WAIVER. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.
9.    WITHHOLDING. The Company shall have the right to require, prior to the
issuance or delivery of any shares of Common Stock pursuant to the Award,
payment by the Participant of any taxes, social contributions, required
deductions, or other payments (“Tax-Related Items”) which may be required to be
withheld or paid in connection with the Award or the Common Stock, and the
Participant agrees to indemnify the Company, Subsidiary, or affiliate for any
such Tax-Related Items. The Company shall withhold whole shares of Common Stock
which would otherwise be delivered to the Participant, having an aggregate Fair
Market Value determined as of the date the obligation to withhold or pay taxes
arises in connection with an award (the “Tax Date”), or withhold an amount of
cash which would otherwise be payable to the Participant, in the amount
necessary to satisfy any such obligation, or the Participant may satisfy any
such obligation by any of the following means, subject to the Committee’s
discretion: (i) a cash payment to the Company, (ii) delivery (either actual
delivery or by attestation procedures established by the Company) to the Company
of previously owned whole shares of Common Stock having an aggregate Fair Market
Value, determined as of the Tax Date, equal to the amount necessary to satisfy
any such obligation, (iii) authorizing the Company to withhold whole shares of
Common Stock which would otherwise be delivered having an aggregate Fair


3

--------------------------------------------------------------------------------





Market Value, determined as of the Tax Date, or withhold an amount of cash which
would otherwise be payable to the Participant, in either case equal to the
amount necessary to satisfy any such obligation or (iv) any combination of (i),
(ii) and (iii). Shares of Common Stock to be delivered or withheld may not have
an aggregate Fair Market Value in excess of the amount determined by applying
the maximum individual statutory tax rate in the Participant’s applicable
jurisdiction; provided that the Company shall be permitted to limit the number
of shares so withheld to a lesser number if necessary, in the judgment of the
Committee, to avoid adverse accounting consequences or for administrative
convenience. Any fraction of a share of Common Stock which would be required to
satisfy such an obligation shall be disregarded and the remaining amount due
shall be paid in cash by the Participant. Regardless of any action the Company
or any Subsidiary or affiliate takes with respect to any or all applicable
Tax-Related Items, the Participant acknowledges and agrees that the ultimate
liability for all Tax-Related Items is and remains the Participant’s
responsibility and may exceed any amount actually withheld by the Company or any
Subsidiary or affiliate. The Participant further acknowledges and agrees that
the Participant is solely responsible for filing all relevant documentation that
may be required of Participant in relation to this Award or any Tax-Related
Items other than filings or documentation, such as but not limited to personal
income tax returns or reporting statements in relation to the grant or vesting
of the Award, the issuance or ownership of Common Stock or any bank or brokerage
account, the subsequent sale of Common Stock, and the receipt of any dividends.
The Participant further acknowledges that the Company makes no representations
or undertakings regarding the treatment of any Tax-Related Items and does not
commit to and is under no obligation to structure the terms or any aspect of the
Award to reduce or eliminate the Participant’s liability for Tax-Related Items
or achieve any particular tax result. Further, if the Participant has become
subject to tax in more than one jurisdiction, the Participant acknowledges that
the Company or any Subsidiary or affiliate may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
10.    INCORPORATION OF PLAN. The Plan is hereby incorporated by reference and
made a part hereof, and the Award and this Agreement are subject to all terms
and conditions of the Plan.
11.    EMPLOYMENT. For purposes of this Agreement, references to employment
shall include employment or service with any Subsidiary of the Company.
12.    NATURE OF GRANT. In accepting the Award, the Participant acknowledges,
understands and agrees that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended or terminated by the Company at any
time, to the extent permitted by the Plan;
(b)the grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted in the past;
(c)all decisions with respect to future grants of Restricted Stock Units, if
any, will be at the sole discretion of the Company;
(d)the Participant is voluntarily participating in the Plan;
(e)the Participant’s participation in the Plan shall not create a right to
further employment or to otherwise remain associated with the Company or any of
its affiliates and shall not interfere with the ability of the Company or any of
its affiliates to terminate the Participant’s employment or service relationship
(if any) at any time, subject to applicable law;


4

--------------------------------------------------------------------------------





(f)the Award and any shares of Common Stock subject to the Award are not
intended to replace any pension rights;
(g)in the event that the Participant is not an employee of the Company or any
Subsidiary or affiliate, the Award and the Participant’s participation in the
Plan will not be interpreted to form an employment or service contract or
relationship with the Company or any Subsidiary or affiliate;
(h)the Award and any shares of Common Stock subject to the Award are not part of
normal or expected compensation or salary for any purpose, including but not
limited to calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments (if any);
(i)the future value of the shares of Common Stock subject to the Award is
unknown, indeterminable and cannot be predicted with certainty;
i.    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from the Participant ceasing
to provide services to the Company or any of its affiliates (for any reason
whatsoever and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any) and in consideration of
the grant of the Award to which the Participant is otherwise not entitled, the
Participant irrevocably agrees never to institute any claim against the Company
or any of its affiliates, waives his or her ability, if any, to bring any such
claim, and releases the Company and each of its affiliates from any such claim;
if, notwithstanding the foregoing, any such claim is allowed by a court of
competent jurisdiction, then, by participating in the Plan, the Participant
shall be deemed irrevocably to have agreed not to pursue such claim and agrees
to execute any and all documents necessary to request dismissal or withdrawal of
such claims;
(j)in the event of a termination of employment (whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or the terms of the Participant’s employment agreement,
if any), unless otherwise provided by this Agreement or determined by the
Company, the Participant’s right to receive and vest in Restricted Stock Units
under the Plan, if any, will terminate effective as of the date that the
Participant is no longer actively providing services and will not be extended by
any notice period (e.g., active service would not include any contractual notice
period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any); the Committee shall
have the exclusive discretion to determine when the Participant is no longer
actively providing services for purposes of the Award;
(k)unless otherwise provided in the Plan or by the Company in its discretion,
the Award and the benefits evidenced by this Agreement do not create any
entitlement to have the Plan or any such benefits granted thereunder,
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
shares of Common Stock; and
(l)neither the Company nor any of its affiliates will be liable for any foreign
exchange rate fluctuation between the Participant’s local currency and the
United States dollar that may affect the value of the Restricted Stock Units,
the Common Stock, or any amounts due to the Participant pursuant to the vesting
of the Restricted Stock Units or the subsequent sale of any shares of Common
Stock acquired under the Plan, or the calculation of income or Tax-Related Items
under the Award; and


5

--------------------------------------------------------------------------------





(m)any cross-border cash remittance made to transfer proceeds received upon the
sale of Common Stock or otherwise in relation to the Award must be made through
a locally authorized financial institution or registered foreign exchange agency
and may require the Participant to provide to such entity certain information
regarding the transaction.


13.    DATA PRIVACY. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other
grant materials by and among, as applicable, the Company and any affiliate for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan. The Participant understands that
refusal or withdrawal of consent may affect the Participant’s ability to
participate in the Plan.
The Participant understands that the Company and its affiliates may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of Common Stock or directorships held in the Company, details of all
awards or any other entitlement to shares of Common Stock awarded, canceled,
exercised, vested, unvested or outstanding in the Participant’s favor, for the
exclusive purpose of implementing, administering and managing the Plan
(“Personal Data”).
The Participant understands that Personal Data may be transferred to any
Subsidiary or affiliate or third parties as may be selected by the Company to
assist the Company with the implementation, administration and management of the
Plan. The Participant understands that the recipients of Personal Data may be
located in the United States or elsewhere, and that the recipient’s country may
have different data privacy laws and protections than the Participant’s country.
14.    ELECTRONIC DELIVERY AND PARTICIPATION. The Company may, in its sole
discretion, decide to deliver any documents related to the Award or future
awards granted under the Plan by electronic means or request the Participant’s
consent to participate in the Plan by electronic means. By accepting this Award,
whether electronically or otherwise, the Participant hereby consents to receive
such documents by electronic delivery and agrees to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company, including but not limited to
the use of electronic signatures or click-through electronic acceptance of terms
and conditions.
15.    LANGUAGE. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
16.    AMENDMENT AND TERMINATION. The Board may amend the Plan as it shall deem
advisable, subject to any requirement of stockholder approval required by
applicable law, rule or regulation, including any rule of the New York Stock
Exchange, or any other stock exchange on which shares of Common Stock are
traded; provided, however, that no amendment may impair the rights of the
Participant without the consent of the Participant, subject to Section 19 below.
17.    GOVERNING LAW AND SEVERABILITY. This Agreement shall be governed by and
construed according to the laws of the State of Delaware without regard to its
principles of conflict of laws. For purposes of litigating any dispute that
cannot be resolved pursuant to Section 5 above, the parties hereby submit and
consent to the exclusive jurisdiction of the State of Delaware and agree that
any such litigation


6

--------------------------------------------------------------------------------





shall be conducted only in the courts of Delaware or the federal courts of the
United States located in Delaware and no other courts.
If one or more provisions of this Agreement are held to be unenforceable under
applicable law, the parties agree to renegotiate such provision in good faith.
In the event that the parties cannot reach a mutually agreeable and enforceable
replacement for such provision, then (i) such provision shall be excluded from
this Agreement, (ii) the balance of this Agreement shall be interpreted as if
such provision were so excluded and (iii) the balance of this Agreement shall be
enforceable in accordance with its terms.
18.    SECTION 409A. This Agreement is intended to comply with the requirements
of Section 409A of the Code, and shall be interpreted and construed consistently
with such intent. The payments to the Participant pursuant to this Agreement are
also intended to be exempt from Section 409A of the Code to the maximum extent
possible as short-term deferrals pursuant to Treasury regulation
§1.409A-1(b)(4). In the event the terms of this Agreement would subject the
Participant to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and the Participant shall cooperate diligently to amend
the terms of this Agreement to avoid such 409A Penalties, to the extent
possible; provided that in no event shall the Company be responsible for any
409A Penalties that arise in connection with any amounts payable under this
Agreement. To the extent any amounts under this Agreement are payable by
reference to the Participant's termination of employment, such term shall be
deemed to refer to the Participant's “separation from service,” within the
meaning of Section 409A of the Code. Notwithstanding any other provision in this
Agreement, if the Participant is a “specified employee,” as defined in Section
409A of the Code, as of the date of Participant's separation from service, then
to the extent any amount payable to the Participant (i) constitutes the payment
of nonqualified deferred compensation, within the meaning of Section 409A of the
Code, (ii) is payable upon the Participant's separation from service and (iii)
under the terms of this Agreement would be payable prior to the six-month
anniversary of the Participant's separation from service, such payment shall be
delayed until the earlier to occur of (a) the first business day following the
six-month anniversary of the separation from service and (b) the date of the
Participant's death.
19.    OTHER REQUIREMENTS AND EXHIBIT B. The Company is not obligated and will
have no liability for failure to issue or deliver any Common Stock upon vesting
of this Award if such issuance or delivery would violate any applicable laws,
with compliance with applicable laws determined by the Company in consultation
with its legal counsel. The Participant understands that the applicable laws of
the country in which Participant is residing or working at the time of grant or
vesting of this Award (including any rules or regulations governing securities,
foreign exchange, tax, labor or other matters) may restrict or prevent the
issuance of shares thereunder. Furthermore, the Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on
this Award, and the Common Stock subject to this Award, to the extent the
Company determines it is necessary or advisable in order to comply with
applicable laws or facilitate the administration of the Plan. The Participant
agrees to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing. Furthermore, the Participant acknowledges that the
applicable laws of the country in which the Participant is residing or working
at the time of grant or vesting of the Award or the issuance, holding, or sale
of Common Stock received pursuant to the Award (including any rules or
regulations governing securities, foreign exchange, tax, labor, or other
matters) may subject the Participant to additional procedural or regulatory
requirements that the Participant is and will be solely responsible for and must
fulfill. Such requirements may be outlined in but are not limited to any special
provisions set forth in Exhibit B for the Participant’s country, if any.
Notwithstanding any provision herein, the Participant’s participation in the
Plan shall be subject to any applicable special terms and conditions or
disclosures as set forth in Exhibit B. If the Participant relocates to one of
the countries included in Exhibit B during the vesting period or while holding
shares of Common Stock issued upon vesting of the Award, the special provisions
for such country shall apply to the Participant, to the extent the


7

--------------------------------------------------------------------------------





Company determines that the application of such provisions is advisable or
necessary in order to comply with local law or facilitate the administration of
the Plan. Exhibit B constitutes part of this Agreement.
20.    COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
21.    AWARDS SUBJECT TO CLAWBACK. The Award and any cash payment or shares of
Common Stock delivered pursuant to the Award are subject to forfeiture, recovery
by the Company or other action pursuant to this Agreement or any clawback or
recoupment policy which the Company may adopt from time to time, including
without limitation any such policy which the Company may be required to adopt
under the Dodd-Frank Wall Street Reform and Consumer Protection Act and
implementing rules and regulations thereunder, or as otherwise required by law.
22.    DEFINED TERMS. As used in this Agreement, the following terms shall have
the meanings set forth below:
(a)    “Cause” shall mean as determined by the Company, (i) the willful failure
by the Participant to substantially perform his or her duties with the Company
(other than any such failure resulting from the Participant's incapacity due to
physical or mental illness); (ii) the Participant's willful misconduct that is
demonstrably and materially injurious to the Company, monetarily or otherwise;
(iii) the Participant's commission of such acts of dishonesty, fraud,
misrepresentation or other acts of moral turpitude as would prevent the
effective performance of the Participant's duties; or (iv) the Participant's
conviction or plea of no contest to a felony or a crime of moral turpitude.
(b)    “Disability” shall mean that the Participant, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, is receiving income replacement benefits for a period of not less than
three months under a long-term disability plan maintained by the Company or one
of its Subsidiaries.
(c)    The Participant shall have “Good Reason” to effect a voluntary
termination of his or her employment in the event that the Company (i) breaches
its obligations to pay any salary, benefit or bonus due to him or her, including
its obligations under this Agreement, (ii) requires the Participant to relocate
more than 50 miles from the Participant's current, principal place of
employment, (iii) assigns to the Participant any duties inconsistent with the
Participant's position with the Company or significantly and adversely alters
the nature or status of the Participant's responsibilities or the conditions of
the Participant's employment, or (iv) reduces the Participant's base salary
and/or bonus opportunity, except for across-the-board reductions similarly
affecting all similarly situated employees of the Company and all similarly
situated employees of any corporation or other entity which is in control of the
Company; and in the event of any of (i), (ii), (iii) or (iv), the Participant
has given written notice to the Committee or the Board of Directors as to the
details of the basis for such Good Reason within thirty (30) days following the
date on which the Participant alleges the event giving rise to such Good Reason
occurred, the Company has failed to provide a reasonable cure within thirty (30)
days after its receipt of such notice and the effective date of the termination
for Good Reason occurs within 90 days after the initial existence of the facts
or circumstances constituting Good Reason.






8

--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties have executed this Restricted Stock Unit Award
Agreement on the day and year first above written.
COMPANY:
DINE BRANDS GLOBAL, INC.
By:                         
Stephen P. Joyce
Chief Executive Officer


PARTICIPANT:
[Name]        
Address        
City/State/Zip        



EXHIBIT A
RESTRICTED STOCK UNIT AWARD AGREEMENT
VESTING SCHEDULE
The Restricted Stock Units (RSUs) shall vest as set forth in the table below:
Grant Date
Shares Granted
Vesting Dates
 
 
The RSUs shall vest in equal and ratable installments upon each of the first,
second and third anniversaries of the date of grant









EXHIBIT B
DINE BRANDS GLOBAL, INC.
2019 STOCK INCENTIVE PLAN
SPECIAL PROVISIONS FOR RESTRICTED STOCK UNIT AWARDS
FOR PARTICIPANTS OUTSIDE THE U.S.
This Exhibit B includes special terms and conditions applicable to Participants
in the countries below. These terms and conditions are in addition to those set
forth in the Restricted Stock Unit Award Agreement (the “Agreement”). Any
capitalized term used in this Exhibit B without definition shall have the
meaning ascribed to such term in the Dine Brands Global, Inc. 2019 Stock
Incentive Plan, as amended from time to time (the “Plan”), and the Agreement, as
applicable.
This Exhibit B also includes information relating to exchange control and other
issues of which the Participant should be aware with respect to his or her
participation in the Plan. However, because such laws are often complex and
change frequently, the Company strongly recommends that the Participant not rely
on the information herein as the only source of information relating to the
consequences of participation in the Plan because the information may be out of
date at the time the Restricted Stock Units (the “RSUs”) vest or shares of
Common Stock acquired under the Plan are sold.
In addition, the information is general in nature and may not apply to the
particular situation of the Participant, and the Company is not in a position to
assure the Participant of any particular result. Accordingly, the Participant is
advised to seek appropriate professional advice as to how the relevant laws in
his or her country may apply to his or her situation. The Company is not
providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding Participant’s acceptance of the Award or participation
in the Plan. Finally, if the Participant is a citizen or resident of a country
other than the one in which he or she is currently working, the information
contained herein may not be applicable to the Participant.
Securities Law Notice: Unless otherwise noted, neither the Company nor the
Common Stock are registered with any local stock exchange or under the control
of any local securities regulator outside the United States. The Agreement (of
which this Exhibit B is a part), the Plan, and any other communications or
materials that you may receive regarding participation in the Plan do not
constitute advertising or an offering of securities outside the United States,
and the issuance of securities described in any Plan-related documents is not
intended for public offering or circulation in your jurisdiction.
EUROPEAN UNION
Data Privacy. The following supplements the Section 13 of the Agreement:
Participant understands that Personal Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that he or she may, at any time, view his or her
Personal Data, request additional information about the storage and processing
of Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, without cost, by contacting in writing
Participant’s local human resources representative.
BRAZIL
Exchange Control Information. If the Participant is resident or domiciled in
Brazil, the Participant will be required to submit an annual declaration of
assets and rights held outside of Brazil to the Central Bank of Brazil (“BACEN”)
if the aggregate value of such assets and rights equals or exceeds US $100,000.
Assets and rights that must be reported include shares of Common Stock of the
Company. The reporting should be completed at the beginning of the year.
CANADA
Foreign Share Ownership Reporting. If the Participant is a Canadian resident,
the Participant’s ownership of certain foreign property (including shares of
foreign corporations) in excess of $100,000 may be subject to ongoing annual
reporting obligations. Please refer to CRA Form T1135 (Foreign Income
Verification Statement) and consult your tax advisor for further details.  It is
your responsibility to comply with all applicable tax reporting requirements.
MEXICO
Labor Law Statement. The invitation Dine Brands Global, Inc. is making under the
Plan is unilateral and discretionary and is not related to the salary and other
contractual benefits granted to Participant by Participant’s employer. Dine
Brands Global, Inc. reserves the absolute right to amend the Plan and
discontinue it at any time without any liability to Participant. This invitation
and, in Participant’s case, the acquisition of shares does not, in any way,
establish a labor relationship between Participant and Dine Brands Global, Inc.,
nor does it establish any rights between Participant and Participant’s employer.
La invitación que Dine Brands Global, Inc. hace en relación con el Plan es
unilateral y discrecional, por lo tanto, Dine Brands Global, Inc. se reserva el
derecho absoluto para modificar o terminar el mismo, sin ninguna responsabilidad
para usted. Esta invitación y, en su caso, la adquisición de acciones, de
ninguna manera establecen relación laboral alguna entre usted y Dine Brands
Global, Inc. y tampoco establece derecho alguno entre usted y su empleador.
PHILIPPINES
Securities Law Notice. This offering is subject to exemption from the
requirements of registration with the Philippines Securities and Exchange
Commission under Section 10.1 (k) of the Philippines Securities Regulation
Code.  THE SECURITIES BEING OFFERED OR SOLD HAVE NOT BEEN REGISTERED WITH THE
PHILIPPINES SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES REGULATION
CODE. ANY FUTURE OFFER OR SALE THEREOF IS SUBJECT TO REGISTRATION REQUIREMENTS
UNDER THE CODE UNLESS SUCH OFFER OR SALE QUALIFIES AS AN EXEMPT TRANSACTION.
UAE


This Award has not been approved or licensed by the UAE Central Bank, the UAE
Securities and Commodities Authority or any other relevant licensing authorities
or governmental agencies in the United Arab Emirates. This offer is strictly
private and confidential and the terms of such offer have not been reviewed by,
deposited or registered with the UAE Central Bank, the UAE Securities and
Commodities Authority or any other licensing authority or governmental agencies
in the United Arab Emirates. This offer is being issued from outside the United
Arab Emirates and must not be provided to any person other than the Holder and
may not be reproduced or used for any other purpose. Further, the information
contained in this offer is not intended to lead to the issue of any securities
or the conclusion of any other contract of whatsoever nature within the
territory of the United Arab Emirates.








9